Citation Nr: 9900506	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-19 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for residuals of a 
fractured right thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from October 1991 to November 
1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
denied the veterans claim of entitlement to service 
connection for a fractured right thumb.

Initially, the Board notes that the veteran perfected his 
appeal as to the issues of entitlement to service connection 
for a stomach condition, a testicular condition, and a 
fractured right thumb.  Subsequently, the RO granted service 
connection for both irritable bowel syndrome and right 
testicular torsion and assigned disability ratings of 30 
percent and zero percent, respectively.  As such, these 
issues are no longer in appellate status.  Here, the Board 
notes that a 30 percent disability rating is the maximum 
provided for by the applicable schedular criteria.  See 
38 C.F.R. Part 4, § 4.114, Diagnostic Code 7319 (1998); see 
also AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, the 
veteran, in correspondence dated in April 1997, indicated 
that a 30 percent disability rating would satisfy his appeal.  
Further, with respect to the veterans zero percent 
evaluation for right testicular torsion, where an appealed 
claim for service connection is granted during the pendency 
of an appeal, a second notice of disagreement must thereafter 
be timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); see also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).  Accordingly, the Board will address only the claim of 
service connection for residuals of a fractured right thumb.

In this regard, with respect to correspondence and 
photographs from the veteran received at the Board subsequent 
to the certification of the veterans appeal, the Board notes 
that the veteran explicitly waived consideration of this 
additional evidence by the agency of original jurisdiction, 
the Boise RO.  As such, the Board will address this 
additional material in its decision.  See 38 C.F.R. § 20.1304 
(1998).

However, this additional correspondence from the veteran also 
referenced the veterans service-connected right knee and 
testicular disabilities and indicated hat the veteran sought 
evaluations for both disabilities higher than those 
previously assigned.  In effect, then, the veteran has 
submitted claims for entitlement to increased evaluations for 
both his right knee and testicular disabilities.  These 
issues are referred to the RO for further action and 
development, as warranted.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to service 
connection for residuals of his fractured right thumb.  
Specifically, he asserts that his right thumb was practically 
torn off of his hand while stationed in Frankfurt, Germany, 
in March 1994.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
submitted a well grounded claim of entitlement to service 
connection for residuals of a fractured right thumb.


FINDING OF FACT

Competent medical evidence has not been presented to show the 
current presence of a disability, with respect to the 
veterans right thumb, and its relationship to events in 
service.



CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a fractured right thumb is not well grounded.   
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veterans 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Veterans Appeals (Court) has held 
that the three elements of a well grounded claim for service 
connection are: 1) evidence of a current disability as 
provided by a medical diagnosis; 2) evidence of incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence; and 3) a nexus, or link, 
between the service related disease or injury and the current 
disability, as provided by competent medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

II.  Factual Background

The pertinent evidence of record consists of the veterans 
service medical records, an August 1995 VA examination, VA 
treatment records (dated from October 1996 to February 1997), 
and photographs of the veterans right hand and both thumbs, 
received at the Board in January 1999.

The veterans service medical records reflect the March 1994 
injury to the veterans right thumb.  It was noted that the 
veterans right thumb had been slammed into an air tank 
skirt.  Initially, objective examination found pain upon 
palpation, discoloration, swelling, slight bleeding, and 
decreased range of motion.  The veteran was referred for 
further evaluation, and it was indicated that the veteran 
possibly had a broken thumb.  Follow up the next day found 
the veterans right thumb exquisitely tender to palpation.  
The assessment was fractured right thumb.  An aluminum splint 
was applied, with the thumb in the position of function, and 
the veteran was directed to return if his thumb worsened.

A contemporaneous x-ray study of the right thumb showed no 
definite evidence of a fracture or dislocation.  No loose 
bodies or joint effusion was noted.  There was a transverse 
osteosclerotic and a very thin line through the proximal 
shaft of the distal phalanx of the right thumb.  It was noted 
that this could be consistent with an old trauma.  It was 
also noted that a recent, thin compression fracture line 
could not be ruled out on this x-ray study.  There was 
associated soft tissue swelling overlying the dorsal aspect 
of the thumb.  The recorded impressions were suspicious 
findings on the distal phalanx and marked soft tissue 
swelling.

No further treatment regarding the veterans right thumb is 
indicated in his service medical records, and the veteran 
waived a separation medical examination in a Memorandum for 
Physician or Physician Assistant (signed and dated by the 
veteran in September 1994).

The VA treatment records (dated from October 1996 to February 
1997) contain one notation referencing the veterans right 
thumb.  A Pre-Anesthetic Evaluation (dated in January 1997 
and conducted in connection with the veterans intermittent 
testicular torsion surgical procedure) reflects the veterans 
reported history of intermittent paresthesia of the right 
thumb.  There was no further notation or discussion.

The August 1995 VA examination reflects the veterans service 
injury to his right thumb and his subjective complaint of 
occasional thumb stiffness without pain.  Physical 
examination found full range of motion of the right thumb, no 
ligamentous instability, no deformity, and a negative 
Finkelsteins test.  No anatomical or functional defects were 
observed.  The veterans grasping, strength, and dexterity 
were within normal limits.  The examiners diagnosis was 
healed thumb fracture.

A contemporaneous x-ray study of the right hand showed no 
evidence of acute fracture or soft tissue swelling.  A healed 
fracture of the distal right radius was present.  The 
recorded impression was healed right radial fracture, without 
acute injury to the hand or thumb.  

The examiners subsequent diagnosis, following the x-ray 
study, was status post right distal thumb crush injury, with 
no evidence of fracture and no clinical sequelae.

The photographs of the veterans right hand and both thumbs, 
purportedly taken while the veteran was in service, 
subsequent to his injury in March 1994, show the veterans 
right thumb in a metal splint and offer a pictorial 
comparison of the right and left thumbs.


III.  Analysis

The Board recognizes the veterans contentions that he is 
entitled to service connection for residuals of a fractured 
right thumb.  However, the Board must adhere to established 
laws and regulations in its determinations.  As such, the 
veterans claim must be denied, as it is not well grounded.

Initially, the Board notes that the veterans service medical 
records unequivocally document an in-service injury to the 
veterans right thumb, in March 1994, as claimed.  However, 
the Board stresses that the veterans service medical records 
are negative for any further treatment for this injury.  
Also, there is no subsequent separation examination of record 
indicating continued complaints with respect to the veterans 
right thumb.  In effect, there is no evidence in the 
veterans service medical records to suggest or show that the 
veterans right thumb injury did not completely resolve.

As to the veterans contention that his service medical 
records are incomplete, the record consistently indicates 
that the veteran made that assertion only within the context 
of his claim of service connection for a stomach 
condition.  He had stated that he received inpatient 
treatment for his stomach while stationed in Germany and that 
these records had not been incorporated into his claims file.  
There is no indication by the veteran that these records 
document further complaints or treatment of the veterans 
right thumb.

Additionally, the only competent clinical evidence of record 
to address the post-service status of the veterans right 
thumb (the August 1995 VA examination) specifically indicated 
that the examiner found no sign of defect, no clinical 
sequelae, and that the veterans right thumb had healed.  The 
veteran had full range of motion of his right thumb.  No 
anatomical or functional defects were observed and noted, and 
his grasping, strength, and dexterity were within normal 
limits.  In effect, then, there is no clinical evidence of 
record of current disability, other than the veterans 
subjective complaint of occasional right thumb stiffness.  In 
essence, there are no residuals of the veterans injured 
right thumb, as claimed and for which the veteran is seeking 
service connection.

With respect to the veterans subjective complaint of 
occasional right thumb stiffness, while the veteran is 
competent to report his symptoms, absent evidence that he 
possesses the medical expertise necessary to render opinions 
as to medical causation and diagnosis, he is not competent to 
diagnose a current disability and to relate it to the 
documented in-service injury to his right thumb.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.

As for the photographs submitted by the veteran and his 
contention that any objective individual would concede 
residual damage to his thumb, the Board wishes to stress that 
one threshold requirement of a well grounded claim is 
competent medical evidence of a current disability.  See 
Caluza v. Brown, supra.  Here, the veteran has stated that 
these pictures were taken contemporaneously to his in-service 
injury in March 1994.  As such, they cannot speak to the 
existence of a current disability.  Further, with respect to 
the threshold requirement of in-service incurrence, the Board 
readily agrees with the veteran as to the events of his 
injury but still does not find competent medical evidence of 
a current disability or its relationship to these events.

Therefore, absent competent medical evidence of a current 
disability and its relationship to service, the veteran has 
not submitted a well grounded claim of entitlement to service 
connection for residuals of a fractured right thumb. 
Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  

The Board has disposed of this claim on a ground ultimately 
different than that of the RO, as allowed by law.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  As such, the Board has 
considered whether the veteran was given adequate notice of 
the need to submit evidence or argument on the question 
presented for review, along with an opportunity to respond.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In view of the May 
1996 supplemental statement of the case, the Board finds that 
the veteran was adequately informed of the evidence required 
in this case, as he was notified that there was no evidence 
of a chronic thumb disability, and afforded an opportunity to 
respond.  Also, the record indicates that the veteran was an 
adjudicator at both the Los Angeles and Portland ROs and that 
he considers himself well versed in the criteria for 
granting benefits under VA regulations.  Further, by 
initially addressing the veterans claim on the merits, the 
RO afforded greater consideration than warranted under the 
circumstances.  As such, the veteran is not prejudiced by the 
Boards more limited consideration.


ORDER

Entitlement to service connection for residuals of a 
fractured right thumb is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
(Court) within 120 days from the date of mailing of notice of 
the decision, provided that a Notice of Disagreement 
concerning an issue which was before the Board was filed with 
the agency of original jurisdiction on or after November 18, 
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, 
§ 402, 102 Stat. 4105, 4122 (1988).  The date which appears 
on the face of this decision constitutes the date of mailing 
and the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.



- 2 -
